 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHeritage Manor Convalescent Center, Inc. and Lin-nell Key. Case 7-CA-2179227 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 13 September 1983 Administrative LawJudge Thomas R. Wilks issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Heritage Manor Convalescent Center,Inc., Flint, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order as modified.1. Substitute the following for paragraph l(a)."(a) Discharging or in any other manner dis-criminating against employees because of theirunion or other protected concerted activities."2. Substitute the attached notice for that of theadministrative law judge.l The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.Additionally, we note that, in discussing employee Key's efforts toregain her job following a leave of absence, the judge commented in thesection of his decision entitled "The Alleged Unfair Labor Practices,"par. II1, "After an unsuccessful attempt to meet with [Director of Nurs-ing] Reedy-Reed, Key left a message to which Reedy-Reed responded byphone on January 17." The judge should have noted there that Key's at-tempt to meet with Reedy-Reed occurred on 14 January, but that Reedy-Reed was not present during the hour or two that she waited. We do notfind, however, that this clarification is sufficient to affect the judge's ulti-mate conclusions.I The judge found, and we agree, that the Respondent violated Sec.8(aXI) and (3) of the Act by discriminating against Key because she en-gaged in protected concerted activity on behalf of the Union. However,he inadvertently failed to provide for an order requiring that the Re-spondent cease and desist from engaging in such unlawful conduct. Ac-cordingly, we shall issue our customary order to remedy the violationfound.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or in any other mannerdiscriminate against you because of your union orother protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Linnell Key immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole for any loss of earnings andother benefits resulting from her discharge, less anynet interim earnings, plus interest.WE WILL notify Linnell Key that we have re-moved from our files any reference to the Employ-er's refusal to reinstate her and her termination inJanuary 1983 and WE WILL notify her that this willnot be used against her in any way.HERITAGE MANOR CONVALESCENTCENTER, INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. Thiscase was tried before me at Burton, Michigan, on July27, 1983, pursuant to a complaint issued by the RegionalDirector on March 31, 1983, and an unfair labor practicecharge filed by Linnell Key against Heritage ManorConvalescent Center, Inc., hereinafter called Respond-ent. The complaint alleges that Respondent refused to re-instate and discharged its employee, Key, in retaliationfor her assistance to a labor organization in its processingof a grievance on behalf of another employee of Re-269 NLRB No. 79408 HERITAGE MANOR CENTERspondent, thus violating Section 8(a)(1) and (3) of theAct. Respondent, by a duly filed answer, denied thecommission of unfair labor practices.At the trial before me the parties were given the op-portunity to present relevant evidence, and to argueorally. The parties elected to file post-hearing briefswhich were received about August 29, 1983.Based on the entire record and my observation of thewitnesses and their demeanor, I make the following find-ings.I. JURISDICTIONRespondent is, and has been at all times materialherein, a corporation duly organized under, and existingby virtue of, the laws of the State of Michigan. At alltimes material herein, Respondent has maintained itsprincipal office and facility at G-3201 Beecher Road, inthe city of-Flint, and State of Michigan, herein called theFlint facility. Respondent is, and has been at all timesmaterial herein, engaged in providing long-term geriatriccare services. Respondent's facility located in Flint,Michigan, is the only facility involved in this proceeding.During the year ending December 31, 1982, whichperiod is representative of its operations during all timesmaterial hereto, Respondent in the course and conduct ofits operations had gross revenues in excess of $250,000and purchased and caused to be transported and deliv-ered to its Flint facility medical supplies and other goodsvalued in excess of $5,000, which were transported anddelivered to said facility in Flint, Michigan, and receivedfrom other enterprises located in the State of Michigan,each of which other enterprises had received the saidgoods delivered to Respondent directly from points lo-cated outside the State of Michigan.It is admitted, and I find, that Respondent is now andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. LABOR ORGANIZATIONIt is admitted, and I find, that Local 3110, AmericanFederation of State, County and Municipal Employees,AFL-CIO, herein called the Union, is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent maintains a geriatric care facility atFlint, Michigan, where it employs, inter alia, nurses (reg-istered nurses, i.e., RNs, and licensed practical nurses, i.e,LPNs), nurses aides, and other service employees andmaintenance employees. At the times material herein,Respondent's service and maintenance employees, ex-cluding the nurses, were represented by the Union. Re-spondent's supervisory hierarchy in approximate de-scending order was Shellee Almquist (administrator),Valerie Jackson (head of personnel), Joan Reedy-Reed(nursing director), and the shift coordinators, one ofwhom was Lizzie Pitts (second-shift coordinator).Linnell Key entered on duty on July 20, 1982, and wasassigned to the facility's third floor as a second-shiftLPN. She was actively employed until November 25,1982, at which time she was placed on a leave of absencepursuant to her own request and with the approval ofRespondent.' Subsequently, she sought to reactivate heremployment in December, was refused, and was ulti-mately terminated in January 1983. The General Counselpremises this case upon the testimony of Key which, invery limited but critical areas, is corroborated by a credi-ble former employee charge nurse, Jacqueline Cabell.Respondent adduced the testimony of Pitts, Reedy-Reed,and primarily, with respect to Respondent's practice ofterminating unsatisfactory employees, that of Almquist.Key's testimony conflicts with that of Pitts and Reedy-Reed in many areas. Wherever there is an inconsistencybetween that of Key and Respondent's witnesses, I creditKey who, although a slow and deliberate speaker, exhib-ited a more convincing demeanor marked by a higherdegree of certitude, confidence, responsiveness, andspontaneity. Her testimony was in much more of a narra-tive, detailed manner than that of Pitts and Reedy-Reedwho were cryptic, generalized, conclusionary, and, par-ticularly with respect to the alleged deficiencies of Key'swork performance, unsupported by detail and context.Moreover, their testimony was inconsistent and at timesin outright contradiction to Respondent's own personnelrecords and personnel reports which the witnesses them-selves had authored, and was inherently improbable inlight of Respondent's own documentary evidence.Respondent maintains a progressive evaluation system,at least with respect to its nurses, i.e., a new nurse is sub-jected to an orientation evaluation soon after hire, a 30-day evaluation, and a "60 day" evaluation on the com-pletion of 90 days of employment. Respondent's docu-mentary evidence reveals that there is a probationaryperiod for LPNs of 90 days. The credible evidence inthis case, including Respondent's own personnel fileevaluation, reveals that Key was determined early in heremployment to be an LPN of limited ability who, how-ever, did well in the function of distributing, i.e., "pass-ing medications," to the patients. Her personnel file iden-tifies her as a medication nurse and the personnel files ofother LPNs also identify them as holding the position of"medication nurse." Thus Key's testimony that her posi-tion was to be that of the limited responsibility of medi-cation nurse is far more credible than that of Respond-ent's witnesses who, despite Respondent's own documen-tary evidence, insisted that it had no such employmentposition, and that Key was employed with the objectiveof mandatory progression to the full responsibilities of anLPN. Clearly, Key's deficiencies, if they existed, with re-spect to such full responsibilities were not found to haveprecluded Respondent from retaining her beyond the 90-day probationary period with the caveat noted on herevaluation form of October 28 by Head of PersonnelJackson:Linnell Key has ability to do one task at a time.Limited amt. of responsibility can be given andmust continue to have strong supervision.All dates herein are 1982 unless otherwise noted.409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe was graded, however, essentially as satisfactory inthe check box graduation system of that form, i.e.,"standard," the third gradation among (1) unsatisfactory,(2) weak, (3) standard, (4) good, and (5) outstanding,with respect to 31 specific items grouped under the cate-gories of "Personal Relations," "Work Habits," "Quanti-ty," "Quality," "Adaptability," and "Initiative." Pitts at-tempted to explain away what on its face is a satisfactoryevaluation by testifying that she based her grading onKey's limited performance as a passer of medications butthat as a full LPN she would have received an unsatis-factory rating and thus her employment status was injeopardy. Such testimony is incomprehensible and pa-tently disingenuous. Clearly Key was to be rated aseither a satisfactory or unsatisfactory employee. Her eval-uations indicate that as an employee she was found to beof limited but of sufficient value as a medication nurse tobe retained by Respondent. Contrary to the documentaryevidence submitted by Respondent as to its terminationsof unsatisfactory LPNs, including medication nurses (oneof whom was terminated at the 90-day evaluation), herevaluations reveal no specific identified deficiencies, nodemotions, no warnings, no discipline, etc. I concludethat the procedures utilized with respect to evaluatingunsatisfactory nurses were not utilized for Key's evalua-tions.Key was not only retained beyond her probationaryperiod, but she was assigned, on occasions, to performsome of the limited functions of the more responsiblecharge nurse position and, on November 5, she receiveda pay raise. I credit Key's testimony that she was notcriticized with respect to the performance of her dutiesof medication nurse, nor was she ever given any indica-tion that her lack of progress was such as to put her jobin jeopardy. I find that, as of October 28, her employ-ment was not jeopardized by deficient work perform-ance.Key testified that about November 15 she decided toresign in order to return to Mississippi to care for hermother who had been stricken with illness. Upon inquir-ing of charge nurse Cabell as to the procedures of resign-ing, she sought a termination form. However, before sheexecuted that form, she engaged in a conversation at thefacility's fourth floor nurses station with Reedy-Reed inCabell's presence, wherein Reedy-Reed, after jokingwith Cabell about Cabell's own departure for anotherjob, turned to Key and urged her to take a leave of ab-sence instead of resigning. Key acted on that suggestionand with Respondent's approval, instead of resigning,took a leave of absence which was to commence onMonday, November 29, following the last day of workon Friday, November 26.2Key was unable to report for work on November 26and, with Respondent's permission, did not do so. Thetestimonial evidence of all witnesses fixes her last day ofwork as November 25. A personnel action form in Re-spondent's files reveals a recordation dated November 23that Key received an excused leave of absence from No-' Reedy-Reed did not recall such a conversation but did not deny thatit occurred. As noted above, I credit Key.vember 21 to an indeterminate date with the followingnotation:Emergency family illness (Mother-Mississippi)possibility of not returning to March. Gave upapartment in Flint-leaving immediately.On November 27, Key telephoned Respondent's facili-ty and talked to Martha Armstrong, a nurses aide, forthe purpose of borrowing her automobile. Pursuant to amessage left with Armstrong, Key next talked to unionsteward Anna Williams on the telephone. Williams in-formed Key that a unit employee, aide Randi Woodring,had been discharged in consequence of events of Novem-ber 11, on the third floor on Key's shift, i.e., Woodringallegedly left her duty station without permission. Wil-liams asked Key what transpired that night and askedwhether Woodring in fact had left the facility andwhether she had permission to leave. Key responded thatshe had left but that she did have permission to leave.Key testified that, on the night of November 11,Woodring had requested Pitts' permission to leave be-cause of illness and was told that she could do so afterfinishing certain prescribed tasks, and that thereafter,having finished those tasks and in the absence of Pitts,she so informed Key and stated that she was ready toleave. Key told her to "go ahead on."During the telephone conversation with Williams, Keytold her that she was to depart for Mississippi on No-vember 29. Upon Williams' request, Key agreed to writeout a statement as to the events of November 11 con-cerning Woodring. Key wrote out such statement and,on November 28, delivered it to Williams at the facilitywhere Key had gone to meet Armstrong for the purposeof borrowing a car. On November 27, Key unsuccessful-ly sought to communicate with Reedy-Reed by tele-phone concerning the statement to the Union and left amessage with the receptionist, but thereafter received noreturn call. The message did not specify the nature of thematter she sought to discuss. Key did not attempt to seeReedy-Reed on November 28.On November 29, Key departed for Mississippi. AboutDecember 8, Key telephoned Reedy-Reed and statedthat because of an improvement in her mother's healthshe desired to return to her job on the first of January1983. However, Reedy-Reed reported that she was inpossession of Key's letter to the Union concerningWoodring and asked whether Key had in fact written itand asked why she had done so. Key answered that shewrote the letter because she had been requested to do so.Reedy-Reed then stated that she had been placed in adifficult situation because Key had taken a leave of ab-sence and two other nurses had resigned, thus causingher to hire new employees. Reedy-Reed, however, toldKey that she would "see" about Key's job on Key'sreturn to Michigan.Key returned to Michigan on December 18. After anunsuccessful effort on December 20, Key contactedReedy-Reed on December 21 and, again, asked for herjob back, stating that she was available as soon as de-sired. Reedy-Reed again referred to her difficult situationregarding scheduling and told Key to give her 2 weeks410 HERITAGE MANOR CENTERto get her back into the schedule. Key testified thatabout January 3 she visited the facility in order to getcertain forms executed on the instructions of the localsocial service department from whom she sought assist-ance. One of those forms related to an application forstate unemployment compensation. After some delayKey finally was permitted to speak with Reedy-Reedand they discussed the unemployment compensation ap-plication. Reedy-Reed agreed to fill out the forms andtold Key to leave them. The status of her job was notdiscussed. After an unsuccessful attempt to meet withReedy-Reed, Key left a message to which Reedy-Reedresponded by telephone on January 17. Reedy-Reedasked why Key had been to the facility. Key told herthat she desired her job again. Reedy-Reed then stated inapparent reference to some document before her, "Well,I see here that your work hasn't improved." On ques-tioning, Reedy-Reed told her that she had not performedcertain tasks and some discussion transpired as to wheth-er those tasks were to have been expected of her as amedication nurse. Reedy-Reed then asserted that she hadshown no improvement. Key then protested that Reedy-Reed was not stating the true reason for the refusal toreinstate her. Reedy-Reed asked, "Well, what is thereason?" Key stated, "It's the statement that I wrote andRandi Woodring got her job back." Reedy-Reed thenadmitted that "Yes, that is the reason" and further toldKey that she "didn't have any business in union busi-ness" and that it was "handled all wrong because AnnaWilliams should have" come to Reedy-Reed and not toKey. The discussion then turned to Key's unemploymentcompensation claim. Key asked why Respondent was re-sisting it. Reedy-Reed suggested that Key resign in orderto obtain unemployment compensation. Key retorted thatshe wanted her job back. Reedy-Reed stated with re-spect to the unemployment compensation claim, "I willlook into it."On January 28, after several unfruitful efforts to re-spond to messages to telephone Reedy-Reed, Key con-versed with Reedy-Reed by telephone and was told thatshe was terminated.At different times Respondent has proffered severalvaried reasons for the termination of Key. As seenabove, to Key directly, Respondent stated at differenttimes that she was not being reinstated because of sched-uling problems caused by her leave of absence, despitethe fact that she was urged to take a leave of absencerather than to resign, and she was also told that she wasnot being reinstated because of an inadequate work per-formance, and because of her cooperation with theUnion.In a response to the Michigan Employment SecurityCommission dated January 18, 1983, Almquist set forththat Key had not been reinstated from a leave of absenceand had instead been terminated because of:(1) Improper behavior for professional nurse.(2) Unprofessional attitude and performance.(3) Lack of support for Nsg. Adm. and adminis-tration.In a personnel memorandum dated January 6, 1983,written and signed by Reedy-Reed and attached to theabove report, it is set forth that in mid-December, Keytelephoned her request of Reedy-Reed for reinstatementbut was told by Reedy-Reed that because Key hadmoved out of State and taken an indefinite leave of ab-sence "her position had been filled" and that "Due tovarious conduct and call off of assignment [sic], Directorfelt a need to not have Linnell return to facility since agreat deal of time was spent reassigning personnel toallow Linnell her request." Thus, according to this state-ment, Key was denied reinstatement from a leave of ab-sence because she took an approved leave of absence. Nospecific acts of insubordination or misconduct were setforth therein. Reedy-Reed in a personnel memorandumdated January 21 noted that Key had appeared at the fa-cility but had not as yet been informed that she was ter-minated.In testimony at this trial Reedy-Reed suggests that itdid not come to her attention that Key's prospects of"improving" her performance were so negligible as towarrant termination until after a leave of absence hadbeen approved. Thus, according to her testimony, al-though she decided to terminate Key on November 25,she decided not to communicate that decision in order toavoid an ugly situation that was mooted by an indefiniteleave of absence to which there appeared to be no pros-pect of return. The vehicle which caused her to decidethat Key was no longer a desirable employee was, ac-cording to Reedy-Reed's testimony, an evaluation, i.e., ahandwritten memorandum purportedly received fromPitts on November 25.Pitts testified, as noted above, that Key was a severelydeficient employee but that Pitts had some hope of im-provement but that an event of November 9 caused herto reassess this hope. As noted above, I discredit her tes-timony that Key had been in fact so deficient that, absentimprovement, she would be terminated. However, Pittstestified to an event concerning a patient whose condi-tion appeared to deteriorate to the point of life-threaten-ing conditions. The gist of Pitts' testimony is that Keywas deficient with respect to advising Pitts of the condi-tion of the patient and that Key was nonresponsive orslow to react. Although I discredit Pitts, assuming thatthe event occurred as testified to by Pitts, there is no ex-planation as to why Pitts waited until November 25 todraft a report to Reedy-Reed, nor any explanation as towhy Key was not reprimanded or warned immediately.Furthermore, no reference to that incident was made inReedy-Reed's memorandum attached to the response tothe Michigan Unemployment Compensation Commission.The record is barren of any precipitating factor for thereport that is alleged to have been drafted and submittedon November 25. It is not a formal evaluation. It followsthe formal 90-day evaluation and successful completionof probation by less than a month. There is no testimonythat Reedy-Reed requested any such report. There is noevidence that such reports are customary when employ-ees take leaves of absence. There is only an affirmationof a leading question by Pitts that the report is "kept inthe ordinary course of business." The November 9 inci-411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent was certainly too remote in time to have been theprecipitating factor and is buried therein amidst numer-ous other complaints. The report itself contains a litanyof deficiencies that appear to cover the entire period ofKey's employment but which are not specified as todate, place, or context of the event. To the extent thatKey was able to contradict the generalized testimony ofPitts that accompanied this document, I credit Key. Inany event, the document clearly covers periods of timecovered by prior favorable reports and encompassescomplaints of conditions that had long been accepted byRespondent, e.g., Key's handicap in hearing and visioninduced by a pre-hire, pre-Mother's Day gunshot woundinflicted by her husband during her attendance at LPNschool. Indeed, Key's "personal tragedy" had been sym-pathetically noted in earlier evaluations, but now it sud-denly became a source of complaint. Yet the record isbarren of evidence of any precipitating events about No-vember 25, to have caused such a report. Furthermore, ifsuch report existed in November, Reedy-Reed's failureto confront Key with it in the mid-December telephoneconversation, and her reference instead to schedulingproblems, is inexplicable.Also remarkable is that, despite the castigation ofKey's work performance therein, Pitts concluded in thatreport not with a recommendation of termination butrather that Key be utilized "only as a 3rd floor medicalnurse under the supervision of another nurse." I con-clude that the document is a contrivance, and I discreditthe testimony of Pitts and Reedy-Reed that it was com-posed and drafted on November 25, or that it was theproduct of a genuine reaction to Key's work perform-ance.Yet another variation of proffered reasons for Key'stermination can be found in Respondent's personnelmemorandum form dated January 18, 1983, and signedby Reedy-Reed. The form reflects that Key was termi-nated due to(1) Unprofessional behavior toward House super-visor [Pitts](2) Attitude(3) Incomplete job responsibilityVisitor RapportDr. Orders not takenPhone Conversations Not CompletedIn testimony Reedy-Reed explained that item number (1)did not refer to any act of direct personal insubordina-tion or affrontery to Pitts, but rather it referred to theaforementioned patient incident of November 9 in thatallegedly Key did not have an explanation as to negli-gence in failing to assist Pitts. I credit Key that she didrespond to Pitts appropriately during that incident andwas not criticized at the time. With respect to itemnumber (2) "attitude," Pitts testified in generalized, un-particularized terms that Key manifested a "non-commit-tal" attitude, i.e., indifference when "approached aboutfollowing some orders or a phone conversation." Shetestified without specification that this conclusion wasbased on reports from persons she did not identify ondates she did not specify. She failed to indicate that thismanifestation of indifferent attitude was a recent devel-opment. There is no evidence of such reports to reportthis testimony. The third item, she testified, was based onPitts' purported report of November 25. There is nothingin that evaluation nor any earlier evaluation that setsforth any incident relative to Key's rapport with visitors.Finally, Respondent's original answer to the com-plaint, prior to amendment at the hearing, states as an af-firmative defense:A. The Charging Party voluntarily severed heremployment with the Employer by failing to returnfrom a leave of absence which was scheduled tobegin on Friday, November 26, 1982.B. That the Employer's decision not to rehireCharging Party was justified based on her poor jobperformance, lack of skills, insubordination, and vio-lation of the Employer's work rules and regula-tions. 3AnalysisRespondent takes the position that the decision to dis-charge employeee Key was "based on her poor perform-ance and lack of abilities." Respondent argues that theGeneral Counsel has failed to sustain the burden of prov-ing that Key was discharged because of any union orprotected activities and that good grounds existed for thedischarge of an unsatisfactory employee, and that there isinsufficient evidence of animosity toward any protectedactivities of Key and no causal relationship was shownbetween the alleged protected activities of "employee"Key and the termination.As stated in Shattuck Denn Mining Co. v. NLRB, 362F.2d 466, 470 (9th Cir. 1966):Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be avail-able that it is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise no person accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact-here the trial examiner-required tobe any more naif than is a judge. [Footnote omit-ted.] If he finds that the stated motive for dischargeis false, he certainly can infer that there is anothermotive. More than that, he can infer that the motiveis one that the employer desires to conceal-an un-lawful motive-at least where, as in this case, thesurrounding facts tend to reinforce that inference.The Board stated in the Wright Line case:4s At trial Respondent amended its affirmative defense to the more gen-eral: "[Respondent] would have released Linnell Key from employment,in any event, and for valid reasons without regard to any concerted pro-tected activity.Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 622 F.2d 887 (IstCir. 1981), cert. denied 455 U.S. 989 (1982).412 HERITAGE MANOR CENTER...we shall henceforth employ the following cau-sation test in all cases alleging violation of Section8(a)(3) or violations of Section 8(a)(1) turning onemployer motivation. First, we shall require that theGeneral Counsel make a prima facie showing suffi-cient to support the inference that protected con-duct was a "motivating factor" in the employer'sdecision. Once this is established, the burden willshift to the emplbyer to demonstrate that the sameaction would have taken place even in the absenceof the protected conduct.Very recently the Supreme Court was presented withthe question of "whether the burden placed on the em-ployer in Wright Line is consistent with Section 8(a)(1)and 8(a)(3) and with Section 10(c) of the [Act] whichprovides that the Board must prove an unlawful practiceby a 'preponderance of the evidence"' [citation of Sec-tion 10(c) omitted]. The Court answered that question af-firmatively and thus approved of the Wright Line test ofproof. The Court concluded that in the application ofthat test in the case before it that the Board's finding ofviolation "was supported by the substantial evidence onthe record considered as a whole [citation omitted]."5Based on the foregoing findings of fact, I concludethat the General Counsel has established that the prof-fered reasons for the discharge of Key were shifting, in-consistent, contradictory, false, and pretextuous. Even ifI were to exclude from consideration Key's credited tes-timony of Reedy-Reed's admission that Key refused rein-statement because she had submitted a statement to theUnion that led to the reinstatement of a discharged unitemployee, I would necessarily infer that such was thesole motivating factor for the discharge. The reasons ad-vanced for the discharge were false and pretextuous. Buteven if grounds existed for concluding that Key was adeficient employee, Respondent deviated from past prac-tice by which it discharged an unsatisfactory nurse at theend of the probation period and then only on detaileddocumentation of the employee's failings and afterhaving first reprimanded and warned the employee. Re-spondent was aware, as evidenced by Reedy-Reed's owntestimony, prior to her termination of Key's submissionto the Union of a statement of fact concerning a dis-charged bargaining unit employee.Therefore, because of the sequence of events and inlight of the pretextuous nature of the proffered reasonsfor the discharge, it must be inferred that Key was termi-nated solely because of her assistance to the Union. Atthe very least, I find that the General Counsel has ad-duced overwhelming evidence that the protected activi-ties were a motivating, if not sole, factor, and I furtherfind that Respondent has not sustained the burden ofdemonstrating that the same actions would have takenplace even in the absence of that assistance.65 NLRB v. Transportation Maintenance Corp., 103 S.Ct. 2469 (1983).6 As Respondent correctly points out, the General Counsel failed toadduce evidence as to the materiality of the Key statement to the griev-ance, or whether it was in fact utilized by the Union. Moreover, althoughRespondent does not dispute it, no direct evidence was adduced as towhether a grievance had in fact been filed, or as to the disposition of itexcept for Reedy-Reed's admission to Key that her letter written to theThe final troubling factor in this case is whether or notKey was protected by the Act with respect to her con-duct for which she was terminated. Respondent at notime alleged or argued that Key was a supervisory em-ployee, or that she breached some fiduciary obligationby her conduct with respect to the early release fromduty of aide Randi Woodring. If anything, Respondentargues that there is insufficient evidence that the state-ment by Key was of any consequence to the grievanceprocedure. Thus, it does not argue that Key breachedany supervisory duties, nor any duty which required herto report first to Respondent the details of the Woodringincident. Nor does it contend that Key, by failing toreport to it those same events, in any way underminedRespondent's position vis a vis the Union.There is some generalized testimony adduced in cross-examination of Key that she, by virtue of holding the po-sition of an LPN, possessed some limited responsibilitywith respect to the aides, i.e., instruction, directions as tothe assisting of patients, as spontaneously ascertained byKey while on her medication rounds, and the reportingof noncompliance with same to her supervisors as well asreporting unsatisfactory work by aides, e.g., abuse of pa-tients. Such responsibility, however, involves the use ofprofessional judgment incidental to care and treatment ofpatients and not the "exercise of authority in the interestof the employer," so as to constitute supervisory status.Beverly Manor Convalescent Centers, 264 NLRB 966(1982) (and cases cited therein). Although there is somecryptic testimony adduced on cross-examination of Keythat she had the unexercised authority to "reprimand orwrite up [aides]" who failed to satisfy the needs of a pa-tient as expressed to the aides by Key, there is no evi-dence that such authority extended to anything morethan a reportorial duty; Pine Manor Nursing Home, 238NLRB 1654 (1978). With respect to the so-called repri-mand, there is no evidence of what significance thatwould have had with respect to the impact on the aides'work status, or whether it was subject to independent in-vestigation by her superiors. Finally, there is no evidencethat the releasing of an aide from duty, particularly therelease of Woodring, was within Key's sphere of author-ity, or whether if it was not, it constituted interferencewith Pitts' orders for which discipline was warranted. Inany event, from Key's testimony it appears that Key atmost agreed with Woodring's estimate that she had com-plied with the outstanding preconditions for early releaseas specified by Pitts and was therefore free to leave.The Board has held that supervisors as defined by theAct are not protected in the engagement of union activi-ties, Greenbrier Valley Hospital, 265 NLRB 1056 (1983). Iconclude, based on the foregoing facts, and with the ap-parent position of Respondent, that Key was not a super-visory employee. Accordingly, it is unnecessary to evalu-ate whether as a supervisor she was nonetheless entitledUnion which caused the reinstatement of an employee was the reason forher termination. However, regardless of the ultimate use to the Union ofthat letter, it is established that Reedy-Reed acknowledged a perceptionby Respondent that Key wrote a letter to the Union which led to thereinstatement of a unit employee. In any event, regardless of the value ofKey's union assistance, it is nonetheless union assistance.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto protection by virtue of her giving information to theUnion relative to an actual or potential grievance.7I fur-ther conclude on the facts in this record that as a nonsu-pervisory employee she occupied no special fiduciary re-lationship by which she would have been obliged towithhold information from the Union until she had firstreported to Respondent.I further conclude that, by giving assistance to theUnion with respect to the Woodring incident, Key, al-though not a unit employee, had engaged in protectedunion activity. I agree with counsel for the GeneralCounsel's argument that the grievance activity of a unionis a basic protected activity and that discriminatory con-duct against unit or nonunit employees induces all em-ployees' fears that it will be less efficient and further thatsuch conduct is destructive of incentive to union mem-bership and violative of Section 8(a)(l) and (3) of theAct. Regardless of whether a grievance was formally in-stituted with respect to Woodring or the actual value ofKey's statement, it is clear that Respondent herein en-gaged in discriminatory conduct which tended to impairthe Union's ability to investigate and gather informationrelative to its representational status. Such discriminatoryconduct equally discourages union membership andunion activities. I therefore conclude that by its refusalto reinstate and its termination of Key, Respondent vio-lated Section 8(a)(1) and (3) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practices af-fecting commerce within the meaning of Section 8(a)(1)and (3), set forth in section III of this decision.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. Having found that Respondent unlawfully re-fused to reinstate and terminated Linnell Key, I shallrecommend that Respondent be ordered to offer her re-instatement to her former or substantially equivalent job,without prejudice to her seniority or other rights andprivileges previously enjoyed and make her whole forany loss of earnings that she may have suffered therebywith interest thereon to be computed in the manner pre-scribed in F: W Woolworth Co., 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 651 (1977).8 I shallalso recommend that Respondent expunge from itsrecords any reference to the unlawful refusal to reinstateand termination of January 1983, and notify her in writ-ing that this has been done and that evidence of these7 See Parker-Robb Chevrolet, 262 NLRB 402 (1982), wherein the Boardnotes exceptions to its ruling, one of which involves supervisors who tes-tify for a union during the processing of a grievance.s See generally Isis Plumbing Ca, 138 NLRB 716 (1962).unlawful actions will not be used as a basis for futurepersonnel actions against her.On these findings of fact and conclusions of law, Imake the following recommended9ORDERThe Respondent, Heritage Manor ConvalescentCenter, Inc., Flint, Michigan, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed by Section 7 ofthe Act by refusing to reinstate them or terminatingthem for engaging in activities on behalf of Local 3110,American Federation of State, County and MunicipalEmployees, AFL-CIO.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Linnell Key reinstatement to her former orsubstantially equivalent job, without prejudice to her se-niority or other rights and privileges previously enjoyed,and make her whole for any loss of pay she may havesuffered as a result of the January 1983 discrimination,computed in the manner set forth in the section of thisdecision entitled "The Remedy."(b) Expunge from its files any reference to the refusalto reinstate and termination of Linnell Key and notifyher in writing that this has been done and that evidenceof these unlawful actions will not be used as a basis forfuture personnel actions against her.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll and all other records required to ascertain theamount of any backpay due under the terms of thisOrder.(d) Post at its Flint, Michigan facility copies of the at-tached notice marked "Appendix."10Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being signed by Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays thereafter in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply.9 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses."U If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."414